Citation Nr: 1234828	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in an October 2007 letter from the RO.  During the course of the appeal, the Veteran moved to North Carolina, and jurisdiction over his case was transferred to the Winston-Salem RO.

In May 2009, the Veteran presented sworn testimony during a formal RO hearing in Winston-Salem, North Carolina, which was chaired by a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The September 2007 rating decision also denied service connection for a low back disability.  The Veteran expressly disagreed with that denial, and the issue was addressed in a January 2009 statement of the case (SOC).  In an August 2009 rating decision, service connection was granted for the low back disability, and a 40 percent disability rating was assigned.  The Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty service.

CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claim for service connection for tinnitus, no further discussion of these VCAA requirements with regard to this issue is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran asserts that he has tinnitus that is due to in-service noise exposure.  See, e.g., the Veteran's VA Form 9 dated February 2009.  In particular, he maintains that he sustained acoustic trauma when he was routinely exposed to loud explosions from rockets, mortars, and gunshots during his military service.  See May 2009 RO hearing transcript.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed tinnitus was incurred during his active duty service.

The Board acknowledges that the STRs are absent of any documentation of in-service complaints of, or treatment for, tinnitus or related audiological complaints.  On the February 1970 medical history form, the Veteran replied 'yes' to indicate that he experienced 'ear, nose, or throat trouble.'  However, a subsequent notation indentified the 'ear, nose, or throat trouble' as a sublingual node for which the Veteran sought in-service treatment.

The record also demonstrates that the Veteran served on active duty from March 1967 to March 1970.  As indicated above, the Veteran served in the Republic of Vietnam from August 1967 to August 1968, and he is the recipient of the CIB.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was that of a light weapons infantryman.  Accordingly, acoustic trauma as a result of combat is conceded.  To this end, the Board notes that the Veteran served in Vietnam during the Tet Offensive.  See, e.g., the psychological evaluation dated June 1992.

The Veteran has indicated that he has suffered from tinnitus dating from prior to his military discharge.  See the Veteran's statement dated March 2007.  He testified under oath that he experienced ringing in his ears at the time of his separation from service but did not know what it was.  See the May 2009 Board hearing transcript, pg. 2.  Although he testified that he once asked a doctor about tinnitus, he has not asserted that he sought medical treatment for the disability.  Id.  He further testified that he did not report experiencing tinnitus because he "was afraid [his doctors] would think [he] was crazy, because [he] had...a problem with PTSD."  Id.  
The Board has no reason to disbelieve the Veteran's sworn testimony regarding the existence of tinnitus symptoms during service and the continuation of said symptoms following his military discharge.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Veteran testified under oath concerning his in-service acoustic trauma which resulted in tinnitus that continued in the years since his March 1970 military discharge.  See, e.g., the May 2009 RO hearing transcript.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  Further, the Board notes that tinnitus is subjective-the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of having experienced ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed bilateral tinnitus cannot be reasonably disassociated from his conceded in-service acoustic trauma.  In arriving at this decision, the Board relies on the Veteran's documented in-service noise exposure and his credible assertions that he began experiencing tinnitus in service and has continued to experience related symptomatology since his discharge from service.

To this end, the Board recognizes that the Veteran was afforded a VA examination in June 2007 to address the claimed tinnitus.  The examiner noted the Veteran's report of bilateral constant tinnitus.  The examiner further reported that the Veteran had post-service recreational noise exposure including deer and rabbit hunting without hearing protection.  The examiner indicated that the Veteran was employed as a commercial fisherman following his military discharge; however, the examiner stated that he did not know the level of noise exposure as a result of the boat engine noise.  The examiner then stated that "[t]here is no complaint of tinnitus while he was in the military."  The examiner further concluded that the etiology of the Veteran's bilateral tinnitus is unknown.

Critically, the June 2007 VA examiner's opinion is admittedly speculative and provides little or no rationale for the conclusion rendered.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Also, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As indicated above, the June 2007 VA examiner's speculative opinion provided incomplete rationale, and there is no other competent medical opinion of record the addresses the issue of medical nexus.

Accordingly, the evidence is at least in equipoise as to the matter of whether the Veteran's currently-diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


